Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,250,894. Although the claims at issue are not identical, they are not patentably distinct from each other because It would have been obvious to one of ordinary skill in the art to recognize that the memory device of claims 1-7 and the memory controller of claims 8-14 and the memory system of the instant application and the memory device of claims 6-20 are identical in structure; therefore, the differences between two sets of claims are only functional limitations and it would have been obvious to one of ordinary skill in the art to use the memory device of claims 1-7, the memory controller of claims 8-14 and the memory system of claims 15-20 of the instant application to perform the method of claims 1-5 of the patent. 
Regarding claims 1 and 8: Claims 6-20 of the patent recite a memory device and a memory controller, comprising:
 a buffer die (claim 19) including: 
a clock pin configured to receive a clock signal (claim 13, line 2), 
row pins (claim 13, line 2) configured to receive a first active command (claims 1, 3 , 6 and 7) for one memory bank (claim 17) and a first precharge command (claims 1, 3, 6 and 7) for the one memory bank during a first time period, and receive a second active command (claim 1, 3 and 9) for the one memory bank and a second precharge command (claims 1, 3 and 9) for the one memory bank during a second time period, and 
column pins (claim 13, line 4) configured to receive a first read command or a first write command for the one memory bank during the first time period, and receive a second read command or a second write command for the one memory bank during the second time period; and 
a core die vertically stacked on the buffer die, the core die including memory cells (claim 19), 
wherein during the first time period, the buffer die is configured to receive the first active command during one and a half (1.5) cycles of the clock signal, receive the first read command or the first write command during one (1) cycle of the clock signal after receiving the first active command, and receive the first precharge command during a half (0.5) cycle of the clock signal after receiving the first read command or the first write command, and wherein during the second time period, the buffer die is configured to receive the second active command during the 1.5 cycles of the clock signal, receive the second read command or the second write command during the | cycle of the clock signal after receiving the second active command, and receive the second precharge command during the 0.5 cycle of the clock signal after receiving the second read command or the second write command.
Regarding claims 2 and 9: It would have been obvious to one of ordinary skill in the art to use the memory device of claim 1 and the memory controller of claim 8 of the instant application to perform the method of claim 1 of the patent ,wherein the first precharge command is received during the 0.5 cycle of the clock signal corresponding to a rising edge of the clock signal, and wherein the second precharge command is received during the 0.5 cycle of the clock signal corresponding to a falling edge of the clock signal.
Regarding claims 3 and 10: It would have been obvious to one of ordinary skill in the art to use the memory device of claim 1 and the memory controller of claim 8 of the instant application to perform the method of claim 2 of the patent, wherein the 1.5 cycles of the clock signal include two rising edges and one falling edge. 
Regarding claims 4 and 11: It would have been obvious to one of ordinary skill in the art to use the memory device of claim 1 and the memory controller of claim 8 of the instant application to perform the method of claim 3 of the patent, wherein a first minimum time interval between the first active command and the first precharge command is different from a second minimum time interval between the second active command and the second precharge command.
Regarding claims 5 and 12: It would have been obvious to one of ordinary skill in the art to use the memory device of claim 4 and the memory controller of claim 11 of the instant application to perform the method of claim 4 of the patent, wherein the first minimum time interval is greater than the second minimum time interval by the 0.5 cycle of the clock signal.
Regarding claims 6 and 13: It would have been obvious to one of ordinary skill in the art to use the memory device of claim 1 and the memory controller of claim 11 of the instant application to perform the method of claim 6 of the patent, wherein a number of row pins is 10 and a number of column pins is 8.
Regarding claims 7 and 14: Claim 11 of the patent recites memory device of claim 1 and the memory controller of claim 8, wherein the buffer die is configured to communicate with an external host device based on a high bandwidth memory (HBM) interface and wherein the memory controller is configured to communicate with the memory device based on a high bandwidth memory (HBM).
	Regarding claims 15-20: The only difference between claims 15-20 and claims 6-60 of the patent is the recitation of a substrate, an interposer stacked on the package substrate. However, a package substrate and an interposer are well-known the art to form the memory system and to connect the circuits in the memory system. It would have been obvious to one of ordinary skill in the art to use a package substrate and an interposer to form a memory system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/Primary Examiner, Art Unit 2827